

117 S2346 IS: Stop CRT Act
U.S. Senate
2021-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2346IN THE SENATE OF THE UNITED STATESJuly 14, 2021Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo codify Executive Order 13950 (relating to combating race and sex stereotyping), and for other purposes.1.Short titleThis Act may be cited as the Stop CRT Act.2.DefinitionsIn this Act:(1)ESEA termsThe terms elementary school, local educational agency, secondary school, and State have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Institution of higher educationThe term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(3)PromoteThe term promote, when used with respect to a race-based theory, means—(A)to include race-based theories or materials that advocate such theories in curricula, reading lists, seminars, workshops, trainings, or other educational or professional settings in a manner that could reasonably give rise to the appearance of official sponsorship, approval, or endorsement;(B)to contract with, hire, or otherwise engage speakers, consultants, diversity trainers, and other persons for the purpose of advocating such theories; and(C)to compel students to profess a belief in such theories.(4)Race-based theoryThe term race-based theory means a theory that—(A)any race is inherently superior or inferior to any other race;(B)the United States is a fundamentally racist country;(C)the Declaration of Independence or the Constitution of the United States is a fundamentally racist document;(D)an individual's moral worth is determined by the race of the individual;(E)an individual, by virtue of the race of the individual, is inherently racist or oppressive, whether consciously or unconsciously; or(F)an individual, because of the race of the individual, bears responsibility for the actions committed by members of the race of the individual.3.Codification of executive orderExecutive Order 13950 (85 Fed. Reg. 60683; relating to combating race and sex stereotyping) shall have the force and effect of law, except that the executive order shall not apply to elementary schools, secondary schools, or institutions of higher education.4.Federal funds limitation(a)Prohibition on award of funds to certain elementary and secondary schoolsNo Federal funds received by a State or a local educational agency may be allocated to an elementary school or secondary school that promotes race-based theories or compels teachers or students to affirm, adhere to, adopt, or profess beliefs contrary to title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).(b)Prohibition on award of funds to certain institutions of higher educationNo Federal funds may be awarded to an institution of higher education if such institution compels teachers or students to affirm, adhere to, adopt, or profess race-based theories or beliefs contrary to title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).(c)Rules of construction(1)Protected speech not restrictedNothing in this section shall be construed to restrict the speech of a student, a teacher, or any other individual outside of a school setting.(2)Access to materials for the purpose of research or independent studyNothing in this section shall be construed to prevent an individual from accessing materials that advocate race-based theories for the purpose of research or independent study.(3)Contextual educationNothing in this section shall be construed to prevent an elementary school or secondary school from stating race-based theories or assigning materials that advocate race-based theories for educational purposes in contexts that make it clear the school does not sponsor, approve, or endorse such theories or materials.